Citation Nr: 1541010	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for mixed connective tissue disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant had active duty for training from June 1985 to September 1985, in July 1993, and January 1994, and had additional service in the Missouri Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claimed condition.

The appellant was scheduled for a Travel Board hearing in July 2014, but requested that it be postponed.  Another hearing was scheduled for March 2015, but the appellant did not appear, and therefore his hearing request is deemed withdrawn.  See 38 C.F.R § 20.702(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A November 2011 opinion from the appellant's private physician indicates that the appellant is diagnosed with mixed connective tissue disease.  The appellant has alleged two theories as to why this condition is related to his service.  First, he contends that he received a series of inoculations in the military, and shortly thereafter experienced a number of symptoms which have been ongoing and ultimately diagnosed as the mixed connective tissue disease.  Second, he argues that he was exposed to toxins while serving at Ft. Crowder, MO., which led to his current condition.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA) or injuries incurred during inactive duty for training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6 (2015).  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).  This refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that a claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and a claimant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

With respect to the appellant's first argument regarding inoculations received in the military, he submitted correspondence dated July 2009, which included an attached exhibit of service treatment records identifying the inoculations he suspected as being the cause of his condition.  These inoculations were administered on January 5, 1985, a Saturday.  A review of the appellant's service personnel records reveals that he was not on ACDUTRA during this time.  Indeed, in his August 2008 claim, the appellant stated that he was given these inoculations during a weekend drill, consistent with INACDUTRA.  As noted above, service connection arising out of INACDUTRA is permitted for injuries, but not diseases.  Therefore, to the extent that the appellant contends that his mixed connective tissue disease (a disease, not an injury) is attributable to inoculations received during a period of INACDUTRA, service connection would not be legally merited under such circumstances.

Furthermore, the Board notes that the appellant submitted statements from himself and fellow service comrades describing how he became ill and was hospitalized shortly after receiving this immunizations.  They collectively stated that his health declined after this incident.  However, the appellant's service records do not reflect any such history.  As noted above, he received these immunizations in January 1985.  A May 1985 periodic examination was normal, and the appellant endorsed the following statement: "To the best of my knowledge and belief there has been no change in my medical or mental condition, nor have I had any serious illness, injury, or medical operations since I last accomplished a Report of Medical History, SF 93, dated 13 Jun 81."  He endorsed an identical statement in June 1990.

In his August 2008 claim, he reported that his symptoms returned during a three week deployment to Honduras.  His records reflect that he was in Honduras in the Fall of 1985, but there is no mention of symptoms or medical condition during that time.  A September 1985 academic evaluation report noted that the appellant was in "very good physical condition," and a January 1986 performance evaluation commended the appellant on his performance in Honduras, with no mention of any difficulty due to illness.

The Board also notes that witness statements submitted by the appellant collectively stated that he was unable to pass the Army Physical Fitness Test (APFT) after receiving the inoculations and subsequently being hospitalized.  Personnel records from March 1990 do reflect that the appellant failed APFT tests in July 1989 and August 1989.  However, performance evaluations from January 1989 and July 1989 indicate that he passed earlier APFT's, and there are ten such evaluations from October 1990 through October 2000 also indicating that he passed subsequent APFT's.

Moreover, the appellant's private treatment records reflect complaints and treatment for various conditions over the years (left lower quadrant pain in December 1994; coronary artery disease in March 1996; fever, diarrhea and vomiting in July 1998), but at no time were the symptoms or hospitalization associated with the inoculations recorded in the medical history section of these records.

Finally, the Board notes that, in a history provided to the physician who provided a November 2011 opinion, the appellant reported that he received a series of vaccinations and pills in 1991 prior to a possible deployment as part of the Gulf War, was subsequently hospitalized, and had experienced problems ever since.

In sum, the overall weight of the evidence is against a finding that the appellant experienced the onset of any symptoms following the immunizations he received in January 1985.  His own statements are not consistent, as he initially reported that his symptoms and hospitalization occurred prior to a deployment to Honduras in 1985, but later reported that they occurred prior to a possible deployment to the Gulf War in 1991.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements).  Moreover, statements from the appellant and other witnesses regarding the onset and continuation of symptoms, and the appellant's inability to pass the APFT, are not supported by the records from service.  Notably, the mere absence of medical records does not contradict a claimant's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board has also considered the November 2011 private opinion, which states that the appellant has been ill since the administration of unknown vaccines and medications in 1991, and that the appellant has Gulf War illness.  However, this opinion appears to be based solely on a history provided by the appellant, which, for the reasons noted above, is not credible.  Therefore, the opinion itself carries no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that reliance on a veteran's statement renders a medical report not credible if the Board rejects the statements of the veteran).

For these reasons, further development as to the appellant's assertion that his current condition is due to inoculations in service is not warranted.

With respect to his second argument regarding exposure to toxins, in an April 2009 statement, the appellant reported that he was exposed to dioxins while at Ft. Crowder, Missouri.  His statement included a citation to a Center for Disease Control report.  This report does not discuss dioxin.  However, it does indicate that the groundwater in an area of Missouri, which included the Ft. Crowder installation, was contaminated with trichloroethylene (TCE) and carbontetrachloride.  The appellant's mixed connective tissue disease (a disease, not an injury) may be service-connected if it can be attributed to ACDUTRA, and it appears he was at Ft. Crowder during his period of ACDUTRA.  Therefore, an opinion is necessary to determine whether the appellant's current mixed connective tissue disease is etiologically related to TCE and carbontetrachloride exposure.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to an appropriate VA examiner for an opinion as to the nature and etiology of the appellant's mixed connective tissue disease.  The examiner must indicate in his/her report that the claims file was reviewed.

A VA examination is only required if deemed necessary by the examiner.  If an examination is necessary, one must be scheduled, and the appellant should be notified of the time and place of the examination.

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's diagnosed mixed connective tissue disease is etiologically related to exposure to water contaminated with trichloroethylene and carbontetrachloride.  For the purposes of this opinion, the examiner should assume that the appellant had such exposure through ingestion, inhalation, and dermal contact.

The examiner must provide a complete explanation for his/her opinion, citing to evidence in the record, medical literature, or other sources when necessary to support the conclusion reached.

2.  Then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, send the appellant and his representative a supplemental statement of the case and allow them a reasonable period of time to respond before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




